Citation Nr: 9903185	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  98-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include an anxiety disorder and depression.


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.

This appeal arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in part, denied the veteran's 
claim for the appealed issue.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence of a nexus between 
any currently diagnosed acquired psychiatric disorder, to 
include an anxiety disorder and depression or dysthymia, and 
any incident of service.


CONCLUSION OF LAW

The veteran's claim for service connection for an acquired 
psychiatric disorder, to include an anxiety disorder and 
depression, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  In addition, certain chronic diseases, including a 
psychosis, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within an applicable period after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  No conditions other than those listed 
in § 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The United States Court of Veterans Appeals (Court) has 
established criteria for the determination of a well-grounded 
claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  In this regard, the 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded;" that is, the claim must be 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM).  See generally 
Cohen v. Brown, 10 Vet. App. 128 (1997).

An October 1968 private treatment report indicates that the 
veteran was treated for a head injury; it was noted that he 
had sustained a laceration of the forehead and was "slightly 
under the influence."  It was also reported that he was 
restless and angry.  There is no psychiatric diagnosis 
contained in that report.

The veteran had active service from April 1969 to March 1971.  
The service medical records show  that he was seen in 
February 1970 for complaints of a kidney problem and for 
nervousness, which he felt might be related to the kidney 
problem.  No psychiatric diagnosis was rendered at that time.  
He was seen again in October 1970 for a mental status 
examination.  The report indicated that he showed no evidence 
of organicity overtly, and seemed apathetic and slightly 
depressed.  Problems with alcohol were noted.  He was seen 
again in November 1970 for problems with insomnia, and felt 
he needed to see a psychiatrist.  No further complaints or 
treatment concerning psychiatric problems appears in his 
service medical records.  His December 1970 discharge 
examination report reveals that upon neuropsychiatric 
consultation the veteran was found to exhibit emotional 
immaturity and passive-aggressive traits.  He reported a 
history of frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, and nervous 
trouble.

Additional private medical records, dated from 1971 to 1984, 
show that the veteran was evaluated and treated for a variety 
of complaints and ailments.  There are references to anti-
anxiety medication and alcohol abuse during this time; there 
is no indication of  psychiatric symptoms or a diagnosis of a 
psychiatric disorder related to service.

During an August to September 1991 hospitalization at 
Richland Hospital, for substance dependence and depression, 
the veteran was diagnosed with:  Axis I, alcohol and mixed 
substance dependence, in remission, major depression, and 
PTSD.  The diagnosis of major depression was linked to the 
veteran's PTSD diagnosis and to then-current personal 
problems, and his PTSD diagnosis was noted to involve "the 
Vietnam War where he was in the special forces in 1969-1971, 
and saw many of his friends killed.  The [veteran] 
transported through the Air Force many thousands of dead 
bodies." 

During a March to April 1996 VA hospitalization the veteran 
was diagnosed with alcohol and nicotine dependence, a mild 
substance induced anxiety disorder, and a personality 
disorder, not otherwise specified, with anti-social and 
masochistic traits.  He also reported he had no direct combat 
experience, but said that he "flew into Vietnam 1970-1971."  
He reported no history of transporting dead bodies from 
Vietnam.  There was no opinion in this report which indicated 
that any diagnosis was related to his military service.

A May 1996 VA examination report contains a diagnosis of 
anxiety, but there was no opinion in this report which 
indicated that any diagnosis of anxiety was related to the 
veteran's military service.

October 1997 through June 1998 VA treatment reports indicate 
treatment by a psychologist, but contain no diagnoses.  There 
is no mention of the veteran's military service in these 
reports.

A November 1997 VA examination report contains a diagnosis of 
an unidentified psychosocial disorder.  There was no opinion 
in this report which indicated that any psychosocial disorder 
was related to the veteran's military service.  

The veteran underwent a VA psychiatric examination in 
November 1997.  History obtained at that time included severe 
conflicts with his girlfriend and recent financial problems.  
The veteran's military history included being an aircraft 
mechanic while stationed in the United States and on Guam.  
He recalled that he was treated for nervousness while on 
active duty and that he was told he had passive aggressive 
personality traits, an inability to adjust, and a tendency 
toward alcoholism.  He also gave a history of drug and 
alcohol abuse; he denied any treatment for alcoholism in 
service.  The veteran stated that the stress of trying to 
find work, his financial problems, and the relationship 
problems with his girlfriend had caused him to become very 
anxious and depressed in recent months.  The pertinent 
diagnoses were recorded as alcohol dependence, in remission; 
history of drug abuse, in remission; and anxiety disorder, 
not otherwise specified.  The examiner added that the 
veteran's financial problems were a severe stressor, and the 
GAF scale score was recorded as 50.

A report of a December 1997 VA psychological evaluation 
indicates that the purpose of the evaluation was to determine 
the presence or absence of PTSD and for a differential 
diagnosis.  The examiner indicated that the veteran's chart 
had been reviewed prior to the evaluation.  The examiner 
determined that the veteran presented with moderate 
depression, as well as a measure of anxiety, and a "general 
indifference to life," and possible personality disorder 
pathology.  The Milton Clinical Multiaxial Inventory (MCMI-
III) test was administered.  The examiner indicated that 
while the veteran exhibited personality disorder pathology, 
"it should be kept in mind that personality pathology 
generally develops in childhood and early adolescence."  The 
examiner further opined that the veteran was probably 
suffering from some measure of psychological difficulty prior 
to his entry into the military service.  The veteran 
indicated that, while in Vietnam, he drank heavily and abused 
certain drugs.  The examiner indicated that the veteran did 
not obtain an elevation on the PTSD scale.  The diagnoses 
were:  Axis I, dysthymic disorder, anxiety, not otherwise 
specified, drug and alcohol dependence, reported to be in 
remission;  Axis II, mixed personality disorder (depressive, 
self-defeating, passive-aggressive, and borderline);  Axis 
III, hives;  Axis IV, moderate (financial problems and 
unemployment);  Axis V, current Global Assessment of 
Functioning (GAF) of 62.  The examiner concluded that the 
test data and interview findings did not support a diagnosis 
of PTSD.  He stated that, "[I]n view of the data yielded 
herein, there is little, if any, support for a service 
connected disability."  

In an December 1997 addendum to the VA psychiatric 
examination performed in November 1997, the examining 
psychiatrist reported that she agreed with the recent 
psychological assessment that there is no evidence of a 
diagnosis of PTSD. 

The veteran contends that service connection is warranted for 
a psychiatric disorder, to include an anxiety disorder and 
depression.  The service medical records show that he 
complained of nervousness and some depression and was 
evaluated by a psychiatrist during that time, but the only 
diagnoses recorded during service were personality disorders 
(emotional immaturity and passive-aggressive traits).  It is 
apparent that the veteran was treated for nervousness after 
service but anxiety was not linked to service and there is no 
post-service medical evidence of a psychiatric diagnosis 
until the 1990s.  In recent years, the veteran has been 
diagnosed with multiple disorders, to include a personality 
disorder, PTSD, alcohol and drug dependence, anxiety, a 
dysthymic disorder, and major depression.

A personality disorder is not a disease or disability for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c); 4.9.  As to 
the diagnosis of PTSD diagnosis made during a VA 
hospitalization in 1991, to the extent that this evidence 
appears to show a link between PTSD and service, the Board 
notes that a diagnosis made on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  The veteran's service medical records and 
DD 214, which indicates that he was an aircraft maintenance 
specialist, do not corroborate his history of being in the 
Special Forces in Vietnam.  In fact, his service personnel 
records do not show that he was even in Vietnam.  Thus, this 
medical record is not competent medical evidence of a link 
between a diagnosis of PTSD and remote events of service.  
Even if the veteran did fly into Vietnam as alleged, 
subsequent VA psychological and psychiatric examinations in 
1997 found that he did not meet the diagnostic criteria for 
PTSD.  Thus, there is no medical evidence of a current 
diagnosis of PTSD.

There is also medical evidence of drug and alcohol 
dependence.  The Board notes that section 8052 of the Omnibus 
Budget Reconciliation Act of 1990 (OBRA 1990), Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-351, amended former 38 
U.S.C. §§ 310 and 331 (now designated §§ 1110 and 1131), 
effective for claims filed after October 31, 1990, to 
prohibit the payment of compensation for any disability that 
is a result of a veteran's own abuse of alcohol or drugs (a 
"substance-abuse disability").  This conduct constitutes 
willful misconduct.  38 C.F.R. § 3.1(n); Gabrielson v. Brown, 
7 Vet. App. 36, 41 (1994); VAOPGCPREC 2-97 (Jan. 16, 1997); 
62 Fed. Reg. 15,565 (1997); VAOPGCPREC 2-98 (Feb. 10, 1998).  
Also, 38 U.S.C.A. § 101(16) (definition of "service-
connected") and § 105(a) (line of duty and misconduct) 
preclude direct service connection for substance abuse.
While the Court has recently held that 38 C.F.R. § 1110 does 
not preclude an award of secondary service connection for 
disability due to alcohol and drug abuse, but only payment of 
compensation, see Barela v. West, 11 Vet. App. 280, 283 
(1998), service connection is not currently in effect for any 
disease or disability.  Hence,  secondary service connection  
for drug and alcohol dependence is not warranted. 

As to the veteran's anxiety disorder and depression, there is 
no medical evidence of record that links either disorder, or 
any other psychiatric disorder, to service.  There is some 
medical evidence that the veteran's anxiety and depression 
are etiologically related to his non-service-connected drug 
and alcohol abuse.  The VA medical center discharge summary 
pertaining to the veteran's hospitalization from August to 
September 1991 includes a diagnosis of major depression 
secondary to PTSD but, as noted above, the diagnosis of PTSD 
was based upon an inaccurate history and was subsequently 
ruled out by a 1997 VA psychological and psychiatric 
examinations.  It is also pertinent to note that Major 
depression was first diagnosed approximately 20 years after 
service.  Hence the one-year presumptive provision of 
38 C.F.R. § 3.309, for a psychosis, is not applicable.  

As the veteran has failed to submit competent medical 
evidence of a current psychiatric disorder and service, his 
claim must be denied as not well grounded.  Epps, supra.  The 
Board has considered the veteran's claim of the contended 
causal link.  However, being a layman, he is not competent to 
give an opinion regarding medical causation or diagnosis, and 
his statements on such matters do not serve to make the claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).   

The Board, in finding the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
an anxiety disorder and depression, not well grounded, 
triggers only a duty to inform the veteran, under 38 U.S.C.A. 
§ 5103(a), if the Board knows of evidence which might make 
his claim "plausible."  See McKnight v. Gober, 131 F.3d 
1483, 1485 (1997).  In this regard, while informing the 
veteran of the missing evidence, the Board also informs him 
that it knows of no such evidence which would make the claim 
"plausible."


ORDER

Service connection for an acquired psychiatric disorder, to 
include an anxiety disorder and depression, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 9 -


